Citation Nr: 0105250	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-23 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fractured left distal tibia with fibula defect and 
shortening, currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back condition claimed as secondary to service-connected 
residuals of a fracture of the left distal tibia with fibula 
defect and shortening.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1989 to 
February 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) Buffalo, New York, wherein the veteran's claims for an 
increased evaluation for residuals of a fractured left distal 
tibia with fibula defect and shortening and of entitlement to 
service connection for a back condition claimed as secondary 
to service-connected residuals of a fractured left distal 
tibia with fibula defect and shortening were denied.

Although the RO has developed the issue of a back condition 
claimed as secondary to service-connected residuals of a 
fractured left distal tibia with fibula defect and shortening 
as though it were an original claim for service connection, 
the Board finds that this treatment of the veteran's claim is 
not entirely appropriate.  The record shows that the RO 
denied his claim of entitlement to service connection for a 
back condition claimed as secondary to service-connected 
residuals of a fractured left distal tibia with fibula defect 
and shortening by a decision entered in March 1997.  Although 
the veteran was given written notification of this 
determination in March and April 1997, a timely appeal was 
not thereafter received.  The rating decision, therefore, 
became final.  See 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 
(2000).  Therefore, the veteran's current claim of 
entitlement to service connection for a back condition 
claimed as secondary to service-connected residuals of a 
fractured left distal tibia with fibula defect and shortening 
must be considered a petition to reopen a prior final 
decision.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).  Consequently, the issue on appeal has been restyled 
as set forth on the first page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal for an increased evaluation for 
residuals of a fractured left distal tibia with fibula defect 
and shortening has been obtained by the RO.

2.  The veteran's service-connected residuals of a fractured 
left distal tibia are manifested by malunion of the distal 
fibula with marked ankle disability.

3.  In a March 1997 rating decision the RO denied service 
connection for a back disability claimed as secondary to the 
veteran's service-connected residuals of a fractured left 
distal tibia and fibula defect with shortening; the veteran 
did not appeal this denial.

4.  Evidence added to the record since March 1997 includes 
evidence that is relevant and probative to the issue at hand, 
and is so significant it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's service-connected residuals of a fractured 
left distal tibia is 30 percent disabling according to 
applicable schedular criteria.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.44, 4.71a, Diagnostic Code 
5262 (2000).

2.  A March 1997 rating decision that denied service 
connection for a back disability claimed as secondary to 
service-connected residuals of a fractured left distal tibia 
with fibula defect and shortening is final.  38 U.S.C.A. 
§ 7105(b) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2000).

3.  Evidence received since the March 1997 RO decision 
denying service connection for a back disability claimed as 
secondary to service-connected residuals of a fractured left 
distal tibia with fibula defect and shortening is new and 
material; and the veteran's claim is reopened.  38 U.S.C.A. 
§ 5108, (West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in December 1989 the 
veteran sustained fractures to his left tibia and fibula 
after being struck by a car.  The records do not report any 
complaints of a back condition during service and enlistment 
and separation examination reports are also negative for 
complaints or findings of a back condition.

In a February 1991 rating decision the RO granted service 
connection for residuals of a fractured left distal tibia 
with fibula defect and shortening, evaluated as 40 percent 
disabling.

A VA examination report dated in April 1994 shows no 
complaints or findings of a back disability

A VA examination report dated in April 1994 also shows no 
complaints or findings of a back disability.

In a June 1994 rating decision the RO reduced the veteran's 
disability rating from 40 percent disabling to 20 percent 
disabling.

Treatment records from Messena Memorial Hospital from October 
and November 1995 show no complaints or findings of a back 
disability.

Treatment records from VA Medical Center (VAMC) in Syracuse, 
New York, from November 1995 to June 1996 show no complaints 
or findings of a back disability.

In June 1996 the veteran filed a claim of entitlement to 
service connection for a back disability claimed as secondary 
to service-connected residuals of a fractured left distal 
tibia with fibula defect with shortening.

The veteran underwent a VA examination in December 1996.  
Examination of the back revealed no external abnormalities.  
The veteran stood straight and was able to touch his toes 
very easily on forward bending.

In a March 1997 rating decision the RO denied the veteran's 
claim of service connection for a back condition claimed as 
secondary to service-connected residuals of a fractured left 
distal tibia and fibula defect with shortening.  The RO held 
that there was no evidence of a chronic back condition, nor 
was there evidence connecting a back condition to service-
connected residuals of a fractured left distal tibia with 
fibula defect and shortening.  By letter dated in March 1997, 
the RO notified the veteran of the adverse decision and 
informed him of his appellate rights.  The veteran did not 
appeal this denial.

In August 1998 the veteran filed a claim for an increased 
evaluation for residuals of a fractured left distal tibia 
with distal defect and shortening.  The veteran also 
requested that the claim of entitlement to service connection 
for a back disability claimed as secondary to service-
connected residuals of a fractured left distal tibia with 
fibula defect and shortening be reopened.

The veteran underwent a VA orthopedic examination in October 
1998.  The examiner noted that the veteran ambulated with a 
limp on the left leg.  On examination of the left leg, the 
examiner found mild anterior varus deformity of the ankle and 
a slight recurvatum and deformity at the level of the 
fracture site.  There was no demonstrable motion on stress at 
the fracture site nor was there tenderness on palpation of 
the ankle.  He was able to do a straight leg raise to 80 
degrees.  Range of motion testing of the knee revealed 140 
degree flexion with full extension.  There was some 
patellofemoral crepitus palpable in the motion of the knee.  
Range of motion testing of the ankle revealed dorsiflexion 
was possible to 10 degrees and plantar flexion was possible 
to 20 degrees.  Eversion of the heel was rather markedly 
restricted.  The diagnosis was early degenerative joint 
disease of the left ankle.  In the report, the examiner 
stated that the veteran's job required him to stand and walk 
on concrete all day, which resulted in leg pain.  The veteran 
also complained of difficulty driving, climbing, squatting, 
kneeling, or crawling with his left leg.  Cold weather also 
bothered him.  He stated that he had frequent flare-ups at 
which time his leg was very painful and seemed to swell.  The 
examiner noted that at the time of the examination the 
veteran was not experiencing a flare-up, therefore, the 
examiner was not in a position to make quantitative findings 
of such changes.  

With regard to the veteran's back, he complained of severe 
back pain.  On examination of the back there was no evidence 
of any deformities of the lumbar spine.  There was minimal 
tenderness on palpation of the lumbar paravertebral 
musculature.  The veteran was diagnosed as having a lumbar 
sprain.

In January 1999 the RO received the results of the November 
1997 CT scan.  The results of the scan showed T12-L1 had a 
Schmorl's node present, but was otherwise unremarkable.  L1-2 
had a small amount of spurring present anteriorly.  There was 
no disc bulge or herniation.  The neural foramina were patent 
and the nerves existed without impingement.  L2-3 had a 
Schmorl's node present at the superior end plate of L3.  
There was no disc bulge or herniation.  The neural foramina 
were patent and the nerves existed without impingement.  L3-4 
had a small amount of degenerative change at the facet 
joints.  There was no disc bulge or herniation.  The foramina 
were patent and the nerves existed without impingement.  L4-5 
had a disc bulge slightly asymmetric to the left.  Just at or 
below the disc level there may have been a small left 
paracentral disc herniation.  The L4 nerve roots existed 
without impingement.  There may have been slight displacement 
of the descending left L5 nerve root.  L5-S1 had a very tiny 
central disc protrusion.  It did not abut the thecal sac and 
caused no neural compromise.  The L5 and S1 nerve roots 
appeared normal.  

In January 1999 the RO received treatment records from the 
Syracuse VAMC.  The December 1997 treatment records recorded 
the veteran's complaints of increased left leg pain.  The 
veteran again complained of left leg pain in May and December 
1998.  X-rays were taken in May 1998, the results of which 
were compared to previous X-rays from December 1996.  The 
comparison of left tibia and fibula X-rays revealed 
significant callus formation involving the left distal fibula 
and tibia sites with an interval decrease in visibility of 
the fracture lines.  The alignment was unchanged and was 
grossly anatomic.  It was noted that the segmental fracture 
of the mid shaft of the distal fibula had not changed in the 
interval and was described as "non-unioned".  In addition, 
the X-rays showed minimal degenerative changes in the ankle 
region.


Legal Analysis for an Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

In evaluating the veteran's request for an increased 
evaluation, the Board considers the medical evidence of 
record.  The medical findings are then compared to the 
criteria set forth in VA's Schedule of Ratings.

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2000).

The history of the veteran's service-connected residuals of a 
fractured left distal tibia with fibula defect and shortening 
have been considered, although the present level of 
disability is of primary concern when determining whether he 
is entitled to a rating higher than 20 percent.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The veteran's service-connected residuals of a fractured left 
distal tibia with fibula defect and shortening is currently 
assigned a 20 percent evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262, impairment of tibia and 
fibula.  A 20 percent evaluation under this code is warranted 
for malunion of the tibia and fibula with moderate knee or 
ankle disability.  A 30 percent evaluation requires malunion 
of the tibia and fibula with marked knee or ankle disability.  
A 40 percent evaluation requires nonunion of the tibia and 
fibula with loose motion, requiring a brace. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2000).  It is noted that 
dorsiflexion of the ankle to 20 degrees is considered full 
and plantar flexion to 45 degrees is considered full. See 
38 C.F.R. § 4.71a, Plate II.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. §§ 4.40, 4.45 (2000) were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. 
§ 4.40, separately from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).

The Board has considered all of the evidence of record and 
finds that the veteran's service-connected residuals of a 
fractured left distal tibia more nearly approximates the 
criteria of no more than 30 percent disabling according to 
applicable schedular.

Malunion of the tibia and fibula is evidenced in the May 1998 
X-ray report, which noted that although there was significant 
callus formation since the December 1996 X-rays with an 
interval decrease in visibility of the fracture line, the 
segmental fracture of the mid shaft of the distal fibula was 
not united.

The criteria for a 30 percent evaluation also requires a 
marked knee or ankle disability.  The range of motion of the 
veteran's knee during the October 1998 VA examination was 
normal.  See 38 C.F.R. § 4.71, Plate II.  He had full 
extension in the left leg and 140 degree flexion.  Range of 
motion of the left ankle, however, was significantly 
decreased.  Id.  On examination, the veteran's range of 
motion test of the left ankle revealed dorsiflexion was 
possible to 10 degree and plantar flexion was 20 degrees.  In 
other words, the veteran's left ankle mobility was 
essentially 50 percent less than what is considered normal.  
In addition, eversion of the heel was rather markedly 
restricted and there was evidence of degenerative arthritis.  
Moreover, it appears that the examination was conducted 
during a period of time when the condition was not at its 
worst.  It appears that the veteran does have periods where 
the condition flares up and is more symptomatic.  Under such 
circumstances, it is the judgment of the Board that the 
functional impairment is more consistent with a finding of 
marked ankle disability which warrants a 30 percent 
evaluation.

The veteran does not meet the criteria of a higher evaluation 
of 40 percent because that requires nonunion and impairment 
of the tibia and fibula with loose motion, requiring a brace.  
While it does not appear that x-rays have shown that the 
fracture site has firmly united, the October 1998 VA physical 
examination found that there was no demonstration of motion 
on stress at the fracture site.  Moreover, there was no need 
for a brace.

In sum, after reviewing the record, it is concluded that with 
application of 38 C.F.R. § 4.71a, the extent of the veteran's 
residuals of a fractured left distal tibia with fibula defect 
and shortening more nearly approximates the criteria required 
for a 30 percent evaluation.


Legal Analysis for New and Material

The March 1997 rating decision that denied service connection 
for a back disability claimed as secondary to service-
connected residuals of a fractured left distal tibia is final 
as the veteran did not submit a notice of disagreement within 
one year of the notice of the adverse decision.  38 U.S.C.A. 
§ 7105(b) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2000).

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
issue of new and material evidence must be addressed in the 
first instance by the Board because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnet v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or by the RO).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under the Veterans Claims Assistance 
Act of 2000 has been fulfilled.  See generally, Elkins, 12 
Vet. App. at 218-19; Veterans Claims Assistance Act of 2000. 

Prior to the March 1997 rating decision denying service 
connection for a back disability claimed as secondary to 
service-connected residuals of a fractured left distal tibia 
with fibula defect and shortening, the evidence of record 
consisted of service medical records; VA examination reports 
dated in April 1991, April 1994 and December 1996; Messena 
Memorial Hospital records from October and November 1995; and 
VAMC treatment records from November 1995 to June 1996.  The 
only complaints or findings that pertained to the veteran's 
back were the June 1996 claim that emphasized the veteran's 
chronic back strain and the December 1996 VA examination 
report that notes there was no evidence of external 
abnormalities.  The examination report also states the 
veteran stood straight and touched his toes very easily on 
forward bending.

Upon consideration of this evidence, the RO denied service 
connection for a back disability claimed as secondary to 
residuals of a fractured left distal tibia with fibula defect 
and shortening on the basis that no evidence of a chronic 
back condition was shown and that a link was not established 
between his service-connected disability and a back 
condition.  The March 1997 rating decision is final.  
38 C.F.R. § 20.1103.

In August 1998 the veteran requested that new evidence be 
considered in the evaluation of his claim of service 
connection for a back disability claimed as secondary to 
service-connected residuals of a fractured left distal tibia 
with fibula defect with shortening.  The newly submitted 
evidence includes a November 1997 VAMC CT scan report and an 
October 1998 VA orthopedic examination report.

The results of the CT scan reveal a disc bulge at L4-5 with 
possibly a small left paracentral disc herniation, a possible 
slight displacement of the descending left L5 nerve root, and 
a very tiny central disc protrusion at L-S1.  This medical 
report was not previously of record and the information 
contained therein cannot be said to be redundant, since prior 
to the March 1997 rating decision there was no documented 
evidence of a back condition.

The diagnosis in the October 1998 VA examination report was 
back sprain.  Again, this medical evidence was not previously 
of record and the information contained therein cannot be 
said to be redundant, since prior to the March 1997 rating 
decision there was no documented evidence of a chronic back 
condition.

Furthermore, the CT scan and the VA examination reports are 
also relevant to and probative of the issue at hand - they do 
tend to controvert a previous factual determination, 
indicating that the veteran does have a currently-diagnosed 
chronic back disability.  The Board finds that the new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.

Therefore, the Board concludes that the veteran has presented 
new and material evidence in support of his claim and that, 
accordingly, his claim is reopened.


ORDER

An increased evaluation, to 30 percent, for the veteran's 
service-connected residuals of a fractured left distal tibia 
with fibula defect and shortening is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Insofar as new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability claimed as secondary to service-connected 
residuals of a fractured left distal tibia with fibula defect 
and shortening, the claim is reopened.  To this extent the 
appeal is granted.


REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claim of entitlement to service 
connection for a back disability claimed as secondary to 
service-connected residuals of a fractured left distal tibia 
with fibula defect and shortening.

Prior to determining the veteran's claim of entitlement to 
service connection for a back disability claimed as secondary 
to service connected residuals of a fractured left distal 
tibia with fibula defect and shortening, VA must ensure that 
it has fulfilled its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Such a duty is 
statutory in nature and was amended by H.R. 4864, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

A review of the claims file reveals that there is no medical 
evidence prior to November 1997 that relates to the veteran's 
back condition.  In light of this, an attempt should be made 
to obtain all medical evidence related to his back condition 
since service.  Specifically, the veteran stated in his June 
1996 claim that he received treatment at a local hospital 
emergency room, however, these records are not on file.

The Board also notes that the veteran never underwent a 
complete and thorough VA orthopedic examination for his back 
for the purpose of determining its etiology.  The December 
1996 examination report only made a brief reference to the 
veteran's back.  Although the October 1998 examination was 
more thorough in that the examiner performed range of motion 
tests on the back, it was inadequate because the report 
failed to provide an opinion as to whether there was a nexus 
between the veteran's back condition and his service-
connected residuals of a fractured left distal tibia with 
fibula defect and shortening.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and dates of all health care 
providers, VA or private, who have 
treated him for his back disability since 
service, including the hospital emergency 
room where the veteran claimed he 
received treatment.  The RO should then 
directly contact the sources and obtain 
all medical records that are not already 
on file.  Any records obtained should be 
associated with the claims file.  


2.  The RO should provide the veteran 
with an orthopedic examination to 
determine the nature and etiology of his 
back condition.  Any tests or studies 
deemed appropriate by the examiner to 
make this determination should be 
undertaken.  The examiner must review the 
evidence contained in the claims file, 
including a copy of this REMAND, in 
conjunction with the examination of the 
veteran.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
back disability was either caused by the 
service-connected residuals of a 
fractured left distal tibia with fibula 
defect and shortening.  If not directly 
caused by the service connected lower 
extremity condition, the examiner should 
indicated whether it is at least as 
likely as not that the service connected 
disability is causing the low back 
disability to be more severe.  The 
examiner should set forth in detail all 
findings that provide a basis for the 
opinion.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and 

General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.

4.  Following the completion of all 
development the RO should review and 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
accredited representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 



